Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 1 of 20 Page ID #:923



  1   Douglas J. Rosner, ESQ., SBN 094466
      rosnerlaw@earthlink.net
  2   LAW OFFICES OF DOUGLAS JOSEPH ROSNER
      2625 Townsgate Road, Suite 330
  3   Westlake Village, California 91361
      Telephone No. (818) 501-8400
  4   Facsimile No.: (818) 880-4485
      Attorney for Defendant identified as IP Subscriber
  5   address 75.84.181.123
  6
  7                         UNITED STATES DISTRICT COURT
  8            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  9
 10    STRIKE 3 HOLDINGS, LLC,                 )   Case No. 2:19-cv-10674-TJH (SPx)
                                               )   Assigned to the Hon. Terry J. Hatter
 11                         Plaintiff,         )   Jr.
                   vs.                         )
 12                                            )   DEFENDANT’S ANSWER and
       JOHN DOE subscriber assigned IP         )   AFFIRMATIVE DEFENSES
 13    address 75.84.181.123,                  )
                                               )   COUNTERCLAIM FOR
 14                   Defendants.              )   DEFENDANT JOHN DOE
       _____________________________           )   subscriber assigned IP
 15                                            )   address 73.225.38.130 for
                                               )   DECLARATION OF
 16    JOHN DOE subscriber assigned IP         )   NON-INFRINGEMENT
       address 75.84.181.123,                  )
 17                                            )
                    Cross-complainant,         )   JURY TRIAL DEMAND
 18                                            )
       vs.                                     )
 19                                            )
       STRIKE 3 HOLDINGS, LLC, and             )
 20    ROES 1-30, inclusive.                   )
                                               )
 21                Cross-defendant.            )
       _____________________________           )
 22
             Defendant JOHN DOE subscriber assigned IP address 75.84.181.123
 23
      (hereinafter “John Doe”) by and through counsel hereby answers Plaintiff’s (“S3H”)
 24
      complaint for copyright infringement.
 25
 26
 27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
 28                                                                         Page 1 of 20
Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 2 of 20 Page ID #:924



  1                                        Introduction
  2         1. Answering paragraph 1 of the Complaint, Defendant denies each and every
  3   allegation contained in paragraph 1 of the Complaint.
  4         2. Answering paragraph 2 of the Complaint, Defendant is without sufficient
  5   knowledge, information or belief to admit or deny the allegations contained in
  6   paragraph 2 of the Complaint and on that basis denies each and every allegation
  7   contained therein.
  8         3. Answering paragraph 3 of the Complaint, Defendant is without sufficient
  9   knowledge, information or belief to admit or deny the allegations contained in
 10   paragraph 3 of the Complaint and on that basis denies each and every allegation
 11   contained therein.
 12         4. Answering paragraph 4 of the Complaint, Defendant denies each and every
 13   allegation contained in paragraph 4 of the Complaint.
 14         5. Answering paragraph 5 of the Complaint, Defendant admits that
 15   Defendant’s IP address is 75.84.181.123, with that exception, Defendant denies each
 16   and every allegation contained in paragraph 5 of the Complaint.
 17         6. Answering paragraph 6 of the Complaint, Defendant admits that admit as to
 18   factual statements regarding S3H improperly bringing an action in Florida State Court
 19   and denies that the Florida State Court had subject matter or personal jurisdiction
 20   over S3H’s copyright claim.
 21                                  Jurisdiction and Venue
 22         7. Answering paragraph 8 of the Complaint, Defendant denies that the acts of
 23   infringement occurred by John Doe.
 24         8. Answering paragraph 9 of the Complaint, Defendant denies each and every
 25   allegation contained in paragraph 9 of the Complaint.
 26
 27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
 28                                                                            Page 2 of 20
Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 3 of 20 Page ID #:925



  1         9. Answering paragraph 10 of the Complaint, Defendant is without sufficient
  2   knowledge, information or belief to admit or deny the allegations contained in
  3   paragraph 10 of the Complaint and on that basis denies each and every allegation
  4   contained therein.
  5         10. Answering paragraph 11 of the Complaint, Defendant is without sufficient
  6   knowledge, information or belief to admit or deny the allegations contained in
  7   paragraph 11 of the Complaint and on that basis denies each and every allegation
  8   contained therein.
  9         11. Answering paragraph 12 of the Complaint, Defendant denies each and
 10   every allegation contained in paragraph 12 of the Complaint.
 11                                          Parties
 12         12. Answering paragraph 13 of the Complaint, Defendant is without sufficient
 13   knowledge, information or belief to admit or deny the allegations contained in
 14   paragraph 13 of the Complaint and on that basis denies each and every allegation
 15   contained therein.
 16         13. Answering paragraph 14 of the Complaint, Defendant admits Defendant’s
 17   IP address is 75.84.181.123, with that exception, Defendant denies each and every
 18   allegation contained in paragraph 14 of the Complain.
 19                                   Factual Background
 20         14. Answering paragraph 15 of the Complaint, Defendant is without sufficient
 21   knowledge, information or belief to admit or deny the allegations contained in
 22   paragraph 15 of the Complaint and on that basis denies each and every allegation
 23   contained therein.
 24   ///
 25   ///
 26
 27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
 28                                                                           Page 3 of 20
Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 4 of 20 Page ID #:926



  1         15. Answering paragraph 16 of the Complaint, Defendant is without sufficient
  2   knowledge, information or belief to admit or deny the allegations contained in
  3   paragraph 16 of the Complaint and on that basis denies each and every allegation
  4   contained therein.
  5         16. Answering paragraph 17 of the Complaint, Defendant is without sufficient
  6   knowledge, information or belief to admit or deny the allegations contained in
  7   paragraph 17 of the Complaint and on that basis denies each and every allegation
  8   contained therein.
  9         17. Answering paragraph 18 of the Complaint, Defendant is without sufficient
 10   knowledge, information or belief to admit or deny the allegations contained in
 11   paragraph 18 of the Complaint and on that basis denies each and every allegation
 12   contained therein.
 13         18. Answering paragraph 19 of the Complaint, Defendant is without sufficient
 14   knowledge, information or belief to admit or deny the allegations contained in
 15   paragraph 19 of the Complaint and on that basis denies each and every allegation
 16   contained therein.
 17         19. Answering paragraph 20 of the Complaint, Defendant is without sufficient
 18   knowledge, information or belief to admit or deny the allegations contained in
 19   paragraph 20 of the Complaint and on that basis denies each and every allegation
 20   contained therein.
 21         20. Answering paragraph 21 of the Complaint, Defendant is without sufficient
 22   knowledge, information or belief to admit or deny the allegations contained in
 23   paragraph 21 of the Complaint and on that basis denies each and every allegation
 24   contained therein.
 25   ///
 26
 27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
 28                                                                           Page 4 of 20
Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 5 of 20 Page ID #:927



  1         21. Answering paragraph 22 of the Complaint, Defendant is without sufficient
  2   knowledge, information or belief to admit or deny the allegations contained in
  3   paragraph 22 of the Complaint and on that basis denies each and every allegation
  4   contained therein.
  5         22. Answering paragraph 23 of the Complaint, Defendant is without sufficient
  6   knowledge, information or belief to admit or deny the allegations contained in
  7   paragraph 23 of the Complaint and on that basis denies each and every allegation
  8   contained therein.
  9         23. Answering paragraph 24 of the Complaint, Defendant is without sufficient
 10   knowledge, information or belief to admit or deny the allegations contained in
 11   paragraph 24 of the Complaint and on that basis denies each and every allegation
 12   contained therein.
 13         24. Answering paragraph 25 of the Complaint, Defendant denies each and
 14   every allegation contained in paragraph 25 of the Complaint.
 15         25. Answering paragraph 26 of the Complaint, Defendant is without sufficient
 16   knowledge, information or belief to admit or deny the allegations contained in
 17   paragraph 26 of the Complaint and on that basis denies each and every allegation
 18   contained therein.
 19         26. Answering paragraph 27 of the Complaint, Defendant denies ever using
 20   the BitTorrent file distribution network and with that exception Defendant is without
 21   sufficient knowledge, information or belief to admit or deny the allegations contained
 22   in paragraph 27 of the Complaint and on that basis denies each and every allegation
 23   contained therein.
 24         27. Answering paragraph 28 of the Complaint, Defendant denies each and
 25   every allegation contained in paragraph 28 of the Complaint.
 26
 27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
 28                                                                           Page 5 of 20
Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 6 of 20 Page ID #:928



  1         28. Answering paragraph 29 of the Complaint, Defendant denies each and
  2   every allegation contained in paragraph 29 of the Complaint.
  3         29. Answering paragraph 30 of the Complaint, Defendant denies each and
  4   every allegation contained in paragraph 30 of the Complaint.
  5         30. Answering paragraph 31 of the Complaint, Defendant is without sufficient
  6   knowledge, information or belief to admit or deny the allegations contained in
  7   paragraph 31 of the Complaint and on that basis denies each and every allegation
  8   contained therein.
  9         31. Answering paragraph 32 of the Complaint, Defendant is without sufficient
 10   knowledge, information or belief to admit or deny the allegations contained in
 11   paragraph 32 of the Complaint and on that basis denies each and every allegation
 12   contained therein.
 13         32. Answering paragraph 33 of the Complaint, Defendant denies each and
 14   every allegation contained in paragraph 33 of the Complaint.
 15         33. Answering paragraph 34 of the Complaint, Defendant is without sufficient
 16   knowledge, information or belief to admit or deny the allegations contained in
 17   paragraph 34 of the Complaint and on that basis denies each and every allegation
 18   contained therein.
 19         34. Answering paragraph 35 of the Complaint, Defendant is without sufficient
 20   knowledge, information or belief to admit or deny the allegations contained in
 21   paragraph 35 of the Complaint and on that basis denies each and every allegation
 22   contained therein.
 23         35. Answering paragraph 36 of the Complaint, Defendant denies each and
 24   every allegation contained in paragraph 36 of the Complaint.
 25   ///
 26
 27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
 28                                                                           Page 6 of 20
Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 7 of 20 Page ID #:929



  1                                         COUNT I
  2                              Direct Copyright Infringement
  3         36. Answering paragraph 37 of the Complaint, John Doe incorporates by
  4   reference the statements made in paragraphs 1-36 in this Answer.
  5         37. Answering paragraph 38 of the Complaint, Defendant is without sufficient
  6   knowledge, information or belief to admit or deny the allegations contained in
  7   paragraph 38 of the Complaint and on that basis denies each and every allegation
  8   contained therein.
  9         38. Answering paragraph 39 of the Complaint, Defendant denies each and
 10   every allegation contained in paragraph 39 of the Complaint.
 11         39. Answering paragraph 40 of the Complaint, Defendant is without sufficient
 12   knowledge, information or belief to admit or deny the allegations contained in
 13   paragraph 40 of the Complaint and on that basis denies each and every allegation
 14   contained therein.
 15         40. Answering paragraph 41, and subparts, of the Complaint, Defendant
 16   denies each and every allegation contained in paragraph 41, and subparts of the
 17   Complaint.
 18         41. Answering paragraph 42, and subparts, of the Complaint, Defendant
 19   denies each and every allegation contained in paragraph 42, and subparts of the
 20   Complaint.
 21         WHEREFORE, John Doe respectfully requests that S3H be denied such relief
 22   as requested in their prayer on pages 7-8 of the Complaint, and award John Doe
 23   reasonable attorney fees and costs pursuant to statute and any other relief this Court
 24   may grant.
 25   ///
 26
 27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
 28                                                                             Page 7 of 20
Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 8 of 20 Page ID #:930



  1                               AFFIRMATIVE DEFENSES
  2         As separate, independent, and affirmative defenses to the Complaint,
  3   Defendant alleges that:
  4                             FIRST AFFIRMATIVE DEFENSE
  5                              (Failure to Mitigate Damages)
  6         42. As a First and Separate Affirmative Defense, Defendant asserts that S3H
  7   has made no attempt to mitigate any actual or perceived damages, including but not
  8   limited to sending out DMCA take-down notices to the ISP for the IP address. The
  9   cost of sending DMCA notices is practically nil compared to the cost of filing a
 10   lawsuit and the process of sending DMCA notices can be automated. The sending of
 11   DMCA notices to the ISP can result in the termination of the Internet account, solving
 12   the alleged problem for S3H.
 13         Further, S3H can identify the bittorrent “initial seeders” of the works at issue
 14   and take appropriate action, such as, either by corrupting the swarms, or by filing
 15   lawsuits against the seeders, rather, they actively encourage such seeding.
 16                          SECOND AFFIRMATIVE DEFENSE
 17                        (Unclean Hands and Inequitable Conduct)
 18         43. As a Second and Separate Affirmative Defense, Defendant asserts that
 19   S3H has unclean hands in their enforcement of the copyrights that are at issue in this
 20   case. S3H has improperly filed a state court action for which there is no subject
 21   matter or personal jurisdiction over John Doe.
 22   ///
 23   ///
 24   ///
 25   ///
 26
 27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
 28                                                                             Page 8 of 20
Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 9 of 20 Page ID #:931



  1                            THIRD AFFIRMATIVE DEFENSE
  2                                (Waiver and Implied License)
  3           44. As a Third and Separate Affirmative Defense, Defendant asserts S3H has
  4   waived its copyrights by simultaneously distributing free versions of its movies
  5   across numerous websites, with no obligation by the consumer to purchase those
  6   movies. S3H was aware of such free distribution.
  7                           FOURTH AFFIRMATIVE DEFENSE
  8                                      (Copyright Misuse)
  9           45. As a Fourth and Separate Affirmative Defense, Defendant asserts that S3H
 10   has knowingly misused court process and procedure, inter alia, that the Florida state
 11   court process, for which the court in Florida has no subject matter or personal
 12   jurisdiction over a copyright claim. The Copyright Monopoly has not been extended
 13   to allow S3H to file claims in state court, bypassing the federal rules of civil
 14   procedure, and the oversight of a Federal Court system.
 15                            FIFTH AFFIRMATIVE DEFENSE
 16                                 (Fifth Affirmative Defense)
 17           46. As a Fifth and Separate Affirmative Defense, Defendant asserts that S3H
 18   has failed to join all actual and potential joint infringers including, but not limited to,
 19   other participants in the BitTorrent swarm and the website that hosted the “.torrent”
 20   file.
 21                            SIXTH AFFIRMATIVE DEFENSE
 22             (Fair Use and Other Statutory Defenses 17 U.S.C. 107-122, 512)
 23           47. As a Sixth and Separate Affirmative Defense, Defendant asserts that
 24   Defendant is entitled to the statutory defenses under 17 U.S.C 107 to 17 U.S.C 122,
 25   and 17 USC 512 (DMCA).
 26
 27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
 28                                                                                Page 9 of 20
Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 10 of 20 Page ID #:932



   1                                 SEVENTH AFFIRMATIVE
   2                          (Single Satisfaction and Equitable Offset)
   3           48. As a Seventh and Separate Affirmative Defense, Defendant claims that
   4   other members of the same torrent hash have settled barring further recovery. Further,
   5   Defendant is entitled to an equitable offset based on prior settlements for the same
   6   work.
   7                            EIGHTH AFFIRMATIVE DEFENSE
   8                                           (Standing)
   9           49. As an Eighth and Separate Affirmative Defense, Defendant asserts Plaintiff
  10   lacks standing to bring these claims as they are not the owner of the copyright.
  11                              NINTH AFFIRMATIVE DEFENSE
  12                                        (Right to Amend)
  13           50. As a Ninth and Separate Affirmative Defense, Defendant further requests
  14   the right to amend these affirmative defenses as additional facts are learned during
  15   discovery.
  16                                    PRAYER FOR RELIEF
  17           WHEREAS, Defendant Prays as follows:
  18           1. Plaintiff be denied all relief both at law and in equity;
  19           2. Defendant be awarded costs;
  20           3. Defendant be awarded attorney fees pursuant to statute;
  21           4. Any other relief this Court may grant in it’s discretion.
  22                              DEMAND FOR TRIAL BY JURY
  23           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, John Doe hereby
  24   demands a trial by jury.
  25   ///
  26
  27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
  28                                                                            Page 10 of 20
Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 11 of 20 Page ID #:933



   1                        COUNTERCLAIM OF THE DEFENDANT
   2               (JOHN DOE subscriber assigned IP address 75.84.181.123)
   3         COMES NOW, the Defendant/Counterclaimant, JOHN DOE subscriber
   4   assigned IP address 75.84.181.123(“John Doe”) pursuant to Fed. R. Civ. P. 13 and
   5   15, by and through its counsel of record, and hereby counterclaims against Plaintiff,
   6   STRIKE 3 HOLDINGS, LLC, (“S3H”) on the grounds described herein, and praying
   7   for the relief hereinafter set forth as follows:
   8                                NATURE OF THIS ACTION
   9         1. Strike 3 Holdings, LLC has begun a perverse litigation campaign ostensibly
  10   to “protect” its copyrights from infringement. John Doe is one such defendant in this
  11   campaign against over 700 other defendants in numerous districts. John Doe, a nurse,
  12   seeks affirmative relief that John Doe did not infringe the works at issue. What is
  13   clear is that the S3H litigation model is not what it claims, to protect itself from
  14   copyright infringement, rather S3H has a business model to use the court system to
  15   extract income using “sue and settle” without resorting to the far less costly
  16   provisions provided under the DMCA.
  17                                           PARTIES
  18         2. At times herein relevant, Counterclaimant John Doe is an individual
  19   residing in Los Angeles, California.
  20         3. Counterclaimant John Doe does not know the true names and
  21   capacities of the Counterdefendants sued herein as Roes 1-30, inclusive, and
  22   therefore sues those counterdefendants by such fictitious names. Counterclaimant
  23   John Doe will amend this Counterclaim to allege their true names and capacities
  24   when they are ascertained. Counterclaimant John Doe is informed and believes
  25   and therefore alleges that each of the fictitiously named Counterdefendants is
  26
  27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
  28                                                                               Page 11 of 20
Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 12 of 20 Page ID #:934



   1   responsible in some manner for the occurrences herein alleged and that
   2   Counterclaimant John Doe’s injuries as herein alleged were proximately caused
   3   by such Counterdefendants.
   4         4. Counterclaimant John Doe is informed and believes and therefore
   5   alleges that, at all times herein mentioned, each of the counterdefendants was the
   6   agent, employee, joint venturer or co-conspirator of each of the remaining counterco-
   7   defendants, and in doing the things hereinafter alleged, was acting within the
   8   scope of said agency, employment, joint venture or conspiracy and with the
   9   permission and consent of their counter-co-defendants. Each counter-defendant has
  10   ratified and approved the acts of the remaining counterdefendants.
  11                              JURISDICTION AND VENUE
  12         5. The First counterclaim is brought pursuant to 28 U.S.C. § 2201. This
  13   Court is thereby vested with subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331
  14   and 1338(a) because this case presents a federal question under the United States
  15   Copyright Act. This counterclaim is brought in accordance with Federal Rule of Civil
  16   Procedure 13(a)(1). The aforementioned cause of action arose out of the transactions
  17   or occurrences that are the subject matter of S3H’s Complaint.
  18         6. Venue is also proper under 28 U.S.C. § 1391 because many of the acts and
  19   practices complained of herein incurred in a substantial part in this judicial district.
  20                                GENERAL ALLEGATIONS
  21         7. John Doe is a nurse. Until John Doe was sued by S3H, John Doe had never
  22   heard of the pornographic websites: “Blacked”, “Vixen”, or “Tushy”.
  23   ///
  24   ///
  25   ///
  26
  27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
  28                                                                               Page 12 of 20
Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 13 of 20 Page ID #:935



   1                                      BACKGROUND
   2                     Broadband, DMCA, and Internet Infringement
   3         8. The rise of DSL and Cable broadband in the United States created a
   4   blessing and a curse for content owners (CO). The blessing is that CO’s could
   5   distribute their works to a much larger audience. The curse for the CO’s was that it
   6   was easier for people to infringe their copyrights.
   7         9. The 1998 enactment of the DMCA struck a balance between internet
   8   service providers (ISP), (CO), and the distribution of copyrighted works. Congress
   9   provided a mechanism for CO’s to provide notice to ISP’s (a DMCA notice) of
  10   alleged infringements of their copyrights. This system has worked fairly well. In
  11   cases where ISP’s have failed to properly “police” the DMCA notices, lawsuits have
  12   been file against ISP’s that they have not followed the DMCA, and large jury awards
  13   have been entered against the ISP’s. (See BMG Rights Management, LLC, et. al
  14   v. Cox Enterprises, Inc., 16-1972 (4th Cir. 2018).)
  15         10. To avoid infringement liability, every ISP, including the ISP in this case,
  16   Charter/Spectrum has a policy of terminating subscribers when they receive a large
  17   number of DMCA notices. For example, Charter/Spectrum has such a policy entitled:
  18   “Spectrum Internet Acceptable Use Policy” found at
  19   https://www.spectrum.com/policies/residential-terms. The policy is not complicated –
  20   if Spectrum gets too many DMCA notices, they cut off their customer.
  21         11. The cost of sending a DMCA notice is negligible. The CO simply sends
  22   an email (which costs almost nothing) to the ISP.
  23   ///
  24   ///
  25   ///
  26
  27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
  28                                                                            Page 13 of 20
Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 14 of 20 Page ID #:936



   1           The IP Address, ISP Wifi Routers, and the Risk of False Positives
   2         12. ISP’s, in effort to attract more subscribers and make more money, have
   3   marketed broadband to residential customers. Residential customers are then supplied
   4   with DSL or cable modems or routers. These modems and routers are configured in
   5   such a way that any computer in a household can use any number of computers to
   6   access the internet which is mapped to a single IP address.
   7                             The Economics of Porno-trolling
   8         13. The porn industry, like the rest of the media industry, has benefitted from
   9   the rollout of broadband. See The Hidden Economics of Porn
  10   https://www.theatlantic.co m/business/archive/2016/04/ pornography-
  11   industry-economics-tarrant/476580/.
  12         14. Numerous porn studios produce and distribute copyrighted video works.
  13   These include such well known names as Playboy, Penthouse, and Hustler who have
  14   migrated from the print magazine format to the Internet. None of these studios have
  15   launched large scale “Doe” campaigns of copyright infringement. In 2011, porn
  16   studios found that bittorrent litigation was a profitable adjunct to their regular media
  17   distribution.
  18        Ingenuity 13,LLC (Prenda Law), Malibu Media, and Strike 3 Holdings
  19         15. In the decision of Honorable Otis Wright in the Central District of
  20   California, Judge Wright characterized “Porno-trolling” as:
  21         …They’ve discovered then nexus of antiquated copyright laws,
  22         paralyzing social stigma, and unaffordable defense costs. And they
  23         exploit this anomaly by accusing individuals of illegally downloading a
  24         single pornographic video. Then they offer to settle—for a sum
  25         calculated to be just below the cost of a bare-bones defense.
  26
  27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
  28                                                                              Page 14 of 20
Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 15 of 20 Page ID #:937



   1         For these individuals, resistance is futile; most reluctantly pay rather than
   2         have their names associated with illegally downloading porn. So now,
   3         copyright laws originally designed to compensate starving artists allow,
   4         starving attorneys in this electronic-media era to plunder the citizenry.
   5         (Ingenuity 13, LLC v. John Doe, 2:12-cv-08333-ODW-JC Document 130
   6         Filed 05/06/13.)
   7         16. As Judge Wright noted, Porno-trolling as a business model works because
   8   the cost to initiate a lawsuit is extremely low in federal court ($400.00) and the cost to
   9   hire a copyright lawyer for the defendant can be very high ($ 300.00- $400.00 per
  10   hour). Retainers requested by prospective defense counsel frequently far exceed the
  11   cost to settle. When plaintiffs get any push back, they simply dismiss under Rule 41
  12   and just incur the nominal filing cost of $ 400.00. Defendants meanwhile have had to
  13   be involved in the legal system – find defense counsel and pay defense counsel a
  14   relatively large retainer.
  15                                     Ingenuity 13, LLC
  16         17. Ingenuity 13, LLC and other related entities collectively known as
  17   “Prenda Law”, the subject of the aforementioned order successfully exploited this
  18   model until they were sanctioned by the Central District of California. This sanction
  19   was upheld by the Ninth Circuit Court of Appeals. (See Memorandum Opinion
  20   Ingenuity 13, LLC et. al vs. John Doe, 13-55859 (9th Cir 2016).)
  21         18. The lawyers involved were then indicted by the U.S. Attorney’s office in
  22   the District of Minnesota. On March 16, 2017, John L. Steele reached a plea
  23   agreement in the matter of the United States vs. Steele, et. al 16-cr-00334 (D MN
  24   Dckt 43 3/6/2017).
  25   ///
  26
  27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
  28                                                                              Page 15 of 20
Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 16 of 20 Page ID #:938



   1         19. John Steele stipulated that from 2010 to 2014 that Prenda Law and the
   2   related entities received $ 6,000,000.00 in copyright infringement settlement
   3   payments and caused losses totaling at least $ 3,000,000.00. A search of PACER
   4   shows that less than 500 cases were filed by the entities related to Prenda Law during
   5   that short four-year period.
   6                                   Malibu Media, LLC
   7         20. Malibu Media, LLC dba x-art.com, is a pornography production studio.
   8         21. Malibu Media adopted the porno-trolling business model. From 2012 to
   9   2016, over 5,000 lawsuits filed. This was managed by the law firm of Lipscomb
  10   Eisenberg & Baker PL (“Lipscomb Law”) ran the Malibu Media lawsuits. If a case
  11   became difficult (e.g., unwinnable), Malibu Media would “cut and run”, by filing a
  12   Rule 41 dismissal with prejudice.
  13         22. Attorney Emilie Kennedy worked at Lipscomb Law from 2012 to 2016
  14   and was primarily responsible for filing all of the copyrights for Malibu Media with
  15   the Copyright Office (over 500+ copyright applications). In 2016, Emilie Kennedy,
  16   left Lipscomb and took her Malibu Media client with her to California, where it was
  17   then managed by the Pillar Law Group.
  18         23. The key to Malibu’s litigation strategy was and is the “Ex Parte” motion to
  19   get early discovery from the ISP. This involves:
  20         ! a torrent monitoring company – to say they monitored the torrents;
  21         ! an “investigator” who testifies the monitoring torrents worked;
  22         ! a business owner who testified that they had done everything in their power
  23   to control infringement and their company would go out of business unless the
  24   infringement was stopped;
  25   ///
  26
  27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
  28                                                                             Page 16 of 20
Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 17 of 20 Page ID #:939



   1         ! selection of high value judicial districts and exiting those districts when
   2   decisions became adversarial;
   3         ! use of “infringement stacking” to “infringement delay” to amplify damages
   4   rather than to try and mitigate damages;
   5         ! the wide distribution of “free” versions of their movies on such sites
   6   as“Pornhub”.
   7         24. Malibu Media used a torrent monitoring company from Germany
   8   marketed under various names: Maverickeye, IPP, and Excipio (“Germans”). In many
   9   cases, the Germans had Tobias Fieser sign declarations that he “compared” each
  10   Malibu Work to each “Depository Copy” to verify infringement.
  11         25. Malibu Media also employed a “forensic investigator” of the alleged
  12   infringements. Patrick Paige signed thousands of pro form declarations for Malibu
  13   Media to get early discovery. Patrick Paige also signed numerous declarations that he
  14   “tested” the software for monitoring torrents in 2013, when in fact, he never tested the
  15   software.
  16         26. Malibu Media also used Collette Pelissier, the “owner” of Malibu Media to
  17   attest that her company was in dire straits due to infringement. Despite over 5 years of
  18   infringements, there is no evidence that Malibu Media ever sent a DMCA notice to a
  19   single IP address of a “John Doe” IP address.
  20         27. Malibu Media only sued in a small number of targeted judicial districts
  21   where the income of the defendants had high net worth. Even within those districts,
  22   defendants were isolated based on the high net worth of the districts.
  23         28. Malibu Media used “infringement stacking” and “infringement delay” to
  24   amplify damages rather than to try and mitigate damages.
  25   ///
  26
  27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
  28                                                                            Page 17 of 20
Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 18 of 20 Page ID #:940



   1         29. Malibu Media widely distributed almost full length “clips” of their movies
   2   on such sites as “Pornhub” which market and promote “free porn”.
   3              Strike 3 Holdings Torrent Monitoring and 2500 + Lawsuits
   4         30. S3H is a pornography production studio with several related entities
   5   located in the Los Angeles area of California. S3H operates at least three website
   6   brands: Blacked, Tushy, and Vixen.
   7         31. S3H has adopted the porno trolling business model. From late 2017 to date
   8   over 2500 + lawsuits have been filed.
   9         32. The key to S3H’s litigation strategy, is the “Ex Parte” motion to get early
  10   discovery from the ISP. This involves:
  11         ! a torrent monitoring company – to say they monitored the torrents;
  12         ! an “investigator” who testifies the monitoring torrents worked;
  13         ! a business owner who testifies that they had done everything in their power
  14   to control infringement and their company would go out of business unless the
  15   infringement was stopped;
  16         ! selection of high value judicial districts and exiting those districts when
  17   decisions became adversarial;
  18         ! use of “infringement stacking” to “infringement delay” to amplify damages
  19   rather than to try and mitigate damages.
  20         33. S3H’s also engaged Susan Stalzer to “compare” infringements. Ms. Stalzer
  21   has no experience in either the forensics industry or has never served as an expert
  22   witness.
  23         34. S3H only sues in small number of targeted judicial districts where the
  24   income of the defendants had high net worth. Even within those districts, defendants
  25   were isolated based on the high net worth of the districts.
  26
  27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
  28                                                                             Page 18 of 20
Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 19 of 20 Page ID #:941



   1         35. S3H also uses “infringement stacking” to “infringement delay” to amplify
   2   damages rather than to try and mitigate damages. S3H has never sent a DMCA notice
   3   to the IP address of a purported infringing defendant.
   4         36. S3H, like Malibu Media, also promotes the wide distribution of “free”
   5   versions of their movies on such sites as “Pornhub” whose marketing model is that
   6   the consumer can watch “free porn”.
   7         37. S3H also distributes DVD’s. These DVD’s are compilations of the shorter
   8   clips that are at issue in these infringements. These DVD’s oddly enough do not
   9   indicate the owner of the films is “Strike 3 Holdings”. These DVD’s also have the
  10   “copyright warning notice” at the beginning of the films, which, oddly enough, is not
  11   present on the videos on the website of Vixen, Blacked, and Tushy.
  12                                         COUNT I
  13                     DECLARATION OF NON-INFRINGEMENT
  14         38. John Doe realleges paragraphs 1-37 above as fully set forth herein.
  15         39. A case and controversy exists between S3H and John Doe regarding the
  16   alleged infringement of the works that S3H allegedly owns.
  17         40. S3H alleges that John Doe has infringed 53 copyrighted works as attached
  18   to their complaint as Exhibit A. These works are graphic pornography that is
  19   marketed under the Vixen, Tushy, and Blacked website brands.
  20         41. John Doe did not infringe the 53 allegations of infringement, or any works
  21   marketed under the Vixen, Tushy, and Blacked websites. John Doe has not infringed
  22   any of S3H’s rights under 17 U.S.C. § 106 nor has John Doe infringed any of S3H’s
  23   rights under 17 U.S.C. § 501.
  24   ///
  25   ///
  26
  27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
  28                                                                           Page 19 of 20
Case 2:19-cv-10674-TJH-SP Document 24 Filed 05/11/20 Page 20 of 20 Page ID #:942



   1         42. John Doe requests that the Court enter a judgment of non-infringement as
   2   to the works that S3H alleges John Doe to have infringed.
   3         43. Absent a declaration of non-infringement John Doe has an objectively
   4   reasonable apprehension of becoming the target of another lawsuit on the claims
   5   alleged here, or similar claims by this Plaintiff.
   6         44. Dismissal of this lawsuit without prejudice is inadequate to vindicate John
   7   Doe’s rights.
   8         45. John Doe is entitled to a declaratory judgment of non-infringement, to
   9   John Doe’ costs and attorneys’ fees as a prevailing party pursuant to 17 U.S.C. § 505
  10   and to such other and further relief as may be appropriate.
  11                          JOHN DOE’S PRAYER FOR RELIEF
  12         John Doe respectfully prays and judgment entered as follows:
  13         A. A declaration and entry of judgment that S3H claim for infringement be
  14   denied in their entirety and take nothing;
  15         B. John Doe is the prevailing party under the Copyright Act;
  16         C. John Doe be entitled to statutory attorney fees under the Copyright Act;
  17         D. John Doe be entitled to costs of suit; and
  18         E. John Doe be entitled to any other relief that this Court may allow.
  19         May 11, 2020        LAW OFFICES OF DOUGLAS JOSEPH ROSNER
  20                              /s/ Douglas J. Rosner
                                  _________________
  21                       By:    DOUGLAS J. ROSNER
                                  SBN 094466
  22                              2625 Townsgate Road, Suite 330
                                  Westlake Village, California 91302
  23                              Telephone No. (818) 501-8400
                                  email: rosnerlaw@earthlink.net
  24                              Attorney for internet subscriber
                                  assigned IP address 75.84.181.123
  25
  26
  27   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES and COUNTERCLAIM
  28                                                                            Page 20 of 20
